Title: From Benjamin Franklin to Jonathan Williams, Sr., 28 September 1774
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Kinsman,
London, Sept. 28. 1774
Cousin Jonathan show’d me last night the Letters he had just receiv’d from you and his Mother. The Firmness they express, under your present Difficulties, gave me great Pleasure. The Unanimity and Resolution of the Colonies, astonishes their Enemies here, being totally unexpected. By its Continuance, you will undoubtedly carry all your Points: by giving way you will lose every thing. Strong Chains will be forg’d for you, and you will be made to pay for both the Iron and the Workmanship. I rejoice to see the Zeal with which your Cause is taken up by the other Colonies. But were they all to desert New England, she ought in my Opinion to hold the same Determination of defending her Rights, even if all Europe were to league with Britain in attempting to enslave her. And I think she would finally succeed; for it is inconceivable what a small, virtuous, determin’d People may affect, with the Blessing of God, in defence of their Liberty, against Millions of Adversaries. History gives us many Instances of this kind.
I did once wish the destroy’d Tea to be voluntarily paid for, before this or any compulsory Act should be formed. But now my Opinion is, that you should state an Account, charge Government here with all the Tea Duties, and other unconstitutional Revenue Duties that have been extorted from you by an armed Force under colour of Acts of Parliament, from the Commencement of those Acts; then give Credit for the Tea, and strike a Ballance. If it be against you, offer to pay it. If for you, demand it. As to the Damage done your Trade by the Act; I would not bring that into the Account; for I believe your virtuous Frugality now becoming so general and so rationally fashionable, will do ten times more Damage to the Trade of this Country, while at the same time it will both reimburse and enrich you.
The Cry against America here is greatly abated; new Advocates for her are daily arising. The Manufacturers and Merchants begin to have their Apprehensions, and will soon begin to feel what they apprehend; they will then bestir themselves in Opposition to these absurd Measures. You have only to be firm united, and persevering.
Hutchinson, I hear, flatters the Ministry with Assurances that you will soon be tir’d of the Contest and submit, and he is suppos’d to be well acquainted with your Temper and Meanness of Spirit. He is to have £2000 a Year (I suppose out of the American Revenue) and has taken a House in GOLDEN Square. In these times it seems tis more profitable to betray than to serve the Interest of one’s Country. The Devil may make it profitable, but G—d himself cannot make it honourable. Pray how do their blushing Honours sit upon your new Councellors? Will your Assembly own them, and do Business with them?
It is reported that £60,000 in Specie is gone over to bribe all your Patriots, and that the Effect of even this paltry Sum is much rely’d on. Let them first take the Money, by way of fining the Corruptors; and then act with the same Integrity as before, and with as much Resentment against those whose Money they have received, as the villainous Attempt justly merits. This is the best way to discourage Corruption.
If you should ever tamely submit to the Yoke prepar’d for you, you cannot conceive how much you will be despis’d here, even by those who are endeavouring to impose it on you: your very Children and Grandchildren will curse your Memories for entailing Disgrace upon them and theirs; and making them asham’d to own their Country. If you continue on the contrary to make a virtuous, firm and steady Resistance, your very Enemies will honour you, endeavour to reconcile themselves with you, and court your Friendship: and your Friends will almost adore you. Poltroons are neither regarded by Friends or Foes. They are fit only to bear Burthens, and be paid with Contempt. They deserve no better Treatment.
 
  Notation: London  Septr 28  1774  Doctr Franklin to Jona Williams Esq
